Citation Nr: 0001038	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  He died on January [redacted], 1993, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the appellant's claim 
for service connection for the cause of the veteran's death.

This matter was previously before the Board.  In a September 
1996 decision, the Board denied the appellant's claim.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 1999 
Order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).


FINDINGS OF FACT

1.  The veteran's certificate of death lists hepatic 
carcinoma as the immediate cause of death. 

2.  The veteran had no service-connected disability at the 
time of his death.

3.  The veteran served in Southeast Asia during World War II.

4.  Several medical opinions of record indicate that the 
veteran's hepatic carcinoma was of service origin.


CONCLUSION OF LAW

The immediate cause of the veteran's death, hepatic 
carcinoma, was of service origin.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The veteran 
died on January [redacted], 1993, with the death certificate 
listing hepatic carcinoma as the immediate cause of death.  
Service connection was not in effect for any disability at 
the time of death.  The appellant, however, maintains that the 
veteran's hepatic carcinoma was incurred during his period of 
service in Southeast Asia during World War II.  For the 
following reasons, the Board agrees.

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R.      § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).

The record supports the appellant's theory that the cause of 
the veteran's death, hepatic carcinoma, was of service 
origin.  Initially, the Board notes that the veteran had 
active service in Southeast Asia and the South Pacific during 
World War II.  Although the veteran's service medical records 
are negative for any treatment or diagnosis of hepatic 
carcinoma, the following medical opinions indicate that this 
malignancy originated during his service in Southeast Asia.  

In a February 1993 letter, Alan Neiberg, M.D., stated that he 
had treated the veteran at the Sparrow Hospital for 
hepatocellular carcinoma.  It was noted that the veteran 
underwent several operative interventions with the diagnosis 
proven by tissue microscopy after partial hepatectomy.  Dr. 
Neiberg did not indicate that tissue samples revealed any 
evidence of either hepatitis or cirrhosis.  Dr. Neiberg did 
explain that hepatocellular carcinoma was an unusual tumor in 
this part of the world and was much more common in tropical 
climates.  He also said that hepatocellular carcinoma can 
manifest after a long latent period in which it remains 
totally asymptomatic. 

Roy T. Bergman, M.D., submitted several letters in support of 
the appellant's claim.  In a letter dated February 1993, Dr. 
Bergman stated that the cause of hepatocellular was largely 
unknown, but that there were several well-known risk factors 
including hepatitis B, exposure to certain chemicals and 
toxins, cirrhosis, certain parasites, and traveling in 
Southeast Asia.  Dr. Bergman stated that, to the best of his 
knowledge, the only risk factor the veteran had was his 
travel in Southeast Asia while in service.  Dr. Bergman then 
concluded that there was a "distinct possibility that the 
veteran could have been exposed to the etiological factor 
during his service, and that only recently did the clinical 
disease develop."  

In a letter dated in August 1993, Dr. Bergman added that he 
had no reservation whatsoever that the veteran's malignancy 
originated from his activities in Southeast Asia.  In April 
1994, Dr. Bergman added that it was quite difficult to prove 
that the initial exposure occurred during World War II, but 
it was impossible to prove that it did not.  He explained 
that exposure can come from either direct or indirect contact 
with the agent in question, and that often no specific 
incident can be demonstrated.  

Dr. Bergman submitted a letter dated in March 1999 in which 
he cited the surgical journal, Current Problems in Surgery, 
May 1989, to support his theory.  According to Dr. Bergman, 
this journal stated that there was a striking geographical 
variation in hepatocellular carcinoma's distribution.  It was 
relatively uncommon in the Western world, but very frequently 
seen in South Africa, China, Japan, and Southeast Asia, and 
that the age of onset appeared to be earlier (third to fifth 
decades [30 to 60 years or so]) in areas of high incidence 
compared with geographical areas of low incidence.  He 
explained that there was a striking male predominance, 
especially in high incidence areas.  He noted that one well 
recognized cause of hepatocellular carcinoma was the 
ingestion of a substance called aflatoxins.  These substances 
could be the contaminating factor in stored grains, etc., and 
were considered to come from certain types of molds that were 
present in those foodstuffs.  The development of the disease 
in high incidence areas, with its maximum incidence being in 
the third to fifth decade, certainly made the latent period 
of 50 to 60 years a very realistic and well recognized one.  

Dr. Bergman then stated that the veteran had no history of 
contact with any other known etiologic agents and did not 
suffer from cirrhosis of the liver, alcoholic damage to the 
liver, or types of viral hepatitis known to be a possible 
cause of this disease.  Under these circumstances, Dr. 
Bergman concluded that there was a high probability that the 
veteran's service in Southeast Asia while in the Marines, a 
service characterized by working and living among the people 
and eating locally produced and stored foodstuffs prepared by 
local personnel rather than being sequestered on a military 
post, made a strong and compelling case that his subsequent 
sickness and death were in all probability a service related 
scenario.  

John M. Clarkson, M.D., one of the veteran's treating 
physicians, provided a letter dated in May 1994 in which he 
stated that he totally agreed with Dr. Bergman's opinion that 
direct or indirect exposure during the veteran's military 
service caused hepatocellular carcinoma.  Dr. Clarkson 
explained that East Asia exposure was a common variable for 
people with this particular malignancy.

In connection with this claim, the RO requested a medical 
opinion as to the likelihood that the veteran's 
hepatocellular carcinoma was secondary to his service in the 
Southern Pacific.  In September 1993, the Chief of 
Gastroenterology at the Allen Park VA Medical Center stated 
that the risk of being exposed to an agent which could 
potentially cause hepatocellular cancer was increased in 
persons traveling in Southeast Asia.  The physician related, 
however, that there was no clear evidence in the veteran's 
records to indicate that he had been exposed to such an agent 
or that he suffered from any condition that would predispose 
him to later developing hepatocellular cancer. 

In August 1994, the appellant submitted a letter with 
accompanying photographs describing the veteran's experiences 
during World War II.  She explained that the photographs 
depicted the veteran in the civilian stockades which were in 
very close proximity to the native people.  She also 
recounted that he would often tell stories of working on a 
railroad on the Qingdao Peninsula.  At a personal hearing in 
August 1994, she said that the veteran commented many times 
on the squalor, filth and disease he had been exposed to 
while in Asia.

The appellant also submitted excerpts from medical journals 
describing the epidemiology of hepatocellular carcinoma.  In 
one excerpt, it was noted that this form of cancer was 
increasing in incidence but remained relatively uncommon.  It 
stated that in certain other areas of the world, including 
parts of sub-Saharan Africa, Southeast Asia, and Japan, 
hepatocellular carcinoma was the most frequent or one of the 
most frequent malignancies and an important cause of overall 
mortality.  

The Board also considered an excerpt from Cancer, Principles 
& Practice of Oncology, 1087-1089 (Vincent T. DeVita, Jr., 
M.D., et al., eds., 5th ed. 1997), which states that: 

Causative agents for HCC have been studied along 
two general lines.  First are agents identified as 
carcinogenic in experimental animals, particularly 
rodents, that are thought to be present in the 
human environment.  Probably the best studied and 
most potent ubiquitous natural chemical carcinogen 
is a product of the Aspergillus fungus, called 
aflatoxin B1.  A flavus mold and aflatoxin product 
can be found in a variety of stored grains, 
particularly in hot, humid parts of the world, 
where grains such as rice are stored in 
unrefrigerated conditions.  In the months following 
the monsoon in South East Asia, most village-based 
grains can be seen to be covered by a white layer 
that can easily be scraped off with the nails.  
This is highly enriched in aflatoxin and is 
consumed with the grain by most of the village over 
the following months. 

Based on the foregoing, the Board finds that the evidence 
supports the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
previously denied the appellant's claim on the basis that the 
veteran's service medical records showed no treatment or 
diagnosis of hepatic carcinoma, and that there was no 
evidence that a malignant disease or cirrhosis of the liver 
became manifest to a compensable degree within one year of 
the veteran's separation from service.  Nevertheless, Dr. 
Neiberg stated that hepatocellular carcinoma could become 
manifest after a long latent period in which the disease 
could remain totally asymptomatic.  This theory of an 
extended latent period was supported by Dr. Bergman, who 
stated that hepatocellular carcinoma often had a latent 
period of 50 to 60 years.  Therefore, given the nature of 
hepatocellular carcinoma, the fact that the veteran did not 
develop symptoms until many years after his service 
separation is not particularly probative as to the etiology 
or likely time of onset of this particular disease.

The Board understands that there is no conclusive evidence of 
direct or indirect exposure to a chemical carcinogen such as 
aflatoxin while stationed in Southeast Asia.  However, the 
evidence indicates that such agents were ubiquitous in 
Southeast Asia, a fact which was relied upon by several 
physicians who concluded that the veteran's malignancy 
resulting in death originated during his service in Southeast 
Asia.  The Board notes that the appellant's claim was denied 
on the basis of the September 1993 VA medical opinion, which 
stated that no clear evidence was contained in the veteran's 
records showing exposure to a cancer-causing agent in service 
or that he suffered from any condition that would predispose 
him to later developing hepatocellular cancer.  However, that 
physician did not rule out the possibility of such a 
relationship, commenting that the risk of being exposed to an 
agent which could potentially cause hepatocellular cancer was 
increased in persons traveling in Southeast Asia.  More 
importantly, Dr. Bergman stated that he had no reservation 
whatsoever that the veteran's malignancy originated from his 
activities in Southeast Asia.  Dr. Bergman's rationale was 
based on medical text, as well as the veteran's medical 
history which showed no evidence of any other causal factor 
such as hepatitis or cirrhosis.  Dr. Clarkson also agreed 
with Dr. Bergman's opinion that the veteran's hepatocellular 
carcinoma was of service origin. 

The Board also points out that medical treatises cited by Dr. 
Bergman and submitted by the appellant and another 
independently researched by the Board support the appellant's 
claim that the veteran's hepatocellular cancer resulted from 
his exposure to etiologic agents during service in Southeast 
Asia.  The Board finds these articles particularly probative, 
given the nature of the disease process associated with this 
type of cancer.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that, "[i]f the medical evidence of 
record is insufficient, or, in the opinion of the BVA, of 
doubtful weight or credibility, the BVA is always free to 
supplement the record by . . . citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions"); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990) (BVA decisions must include "reasons and bases" 
which can "include relevant portions of medical treatises 
and journals").

In conclusion, the Board finds that the evidence supports the 
finding that the cause of the veteran's death, hepatic 
carcinoma, had its onset in service.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue to the determination of the matter, the 
benefit of the doubt in resolving that matter must be given 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is warranted. 










ORDER

Service connection for the cause of the veteran's death is 
granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

